DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Arguments
I. Status of the Claims
2.	Claims 1-12, 14-17, 19 and 20 are still pending. 
3. 	Claims 13 and 18 were cancelled.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 09/05/2019 have been accepted.

Reasons for Allowability / Allowable Subject Matter
6. 	Claims 1-12, 14-17, 19 and 20 are allowed after considering the Information Disclosure Statement (IDS) filed on 02/28/2022 due to the fact that it was concluded that none of the references submitted in said IDS neither discloses nor suggest all the limitations of the independent claims. In addition, see previous office actions and the arguments by the Applicant(s) filed on 02/07/2022 for specific reasons for allowability.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (Pub. No.: US 2004/0041572) teaches “A sensor for sensing the angular position of a rotatable body including a stationary transmitter plate with at least one transmitter electrode, a stationary receiver plate with at least a first and a second receiver electrode, and a rotor formed of a dielectric material and positioned between the facing electrodes of the plates. The rotor is smaller than the plates and rotates with the rotatable body to change the capacitance between the transmitter electrode(s) and opposed receiver electrodes. The induced voltages on the receiver electrodes indicate the angular position of the rotatable body” (Abstract).
b)	Shim (Pub. No.: US 2016/0079839) teaches “A step motor includes a plurality of stator cores. Each of the stator cores have a coil unit coiled therearound. The step motor includes a rotor that includes a rotation shaft and a plurality of permanent magnets and is configured to rotate by magnetic interaction between the stator cores and the permanent magnets. The step motor also includes a plurality of conducting parts on one cross-sectional surface of the rotor. The step motor further includes a printed circuit board (PCB) including electric elements that are arranged at certain positions and are disposed to face the conducting parts” (Abstract).

8.	The prior art of record, alone or in combination, does not disclose or suggest the allowable subject matter of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components to achieve the features of the allowable subject matter set forth in the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867